DETAILED ACTION

Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.
The new grounds of rejection set forth below for claims 12 and 14 are necessitated by Applicant’s amendment filed on Jun. 7, 2022. In particular, claim 12 has been amended to remove a limitation regarding aliphatic glycols, and claim 14 is newly presented. For these reasons, the present action is properly made final.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections – 35 U.S.C § 112

The following is a quotation of 35 U.S.C. § 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 14 is rejected under 35 U.S.C. § 112(a) as failing to comply with the written description requirement.  The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.
Newly presented claim 14 recites “crosslinkers at levels which contribute to less than 20 weight percent” of the monomer mixture. In the Remarks submitted on Jun. 7, 2022, Applicant points to paragraph [0027] of the published application for written descriptive support for the claim.
The cited portion of the written description includes ranges of amounts of “non-carbonyl-containing monomers” including crosslinkers. The claim, in contrast, is not limited to “non-carbonyl-containing” crosslinkers. The claim thus recites amounts of crosslinkers that are broader in scope than the disclosure in the original written description.


Claim Rejections – 35 U.S.C. § 103

Claim 12 is rejected under 35 U.S.C. § 103 as being unpatentable over US Patent No. 5,061,747 (herein “Roach”).
Roach describes a polymerization reaction mixture comprising an alkyl methacrylate and an alkyl acrylate (see the “Base Mix of monomers” at col. 2, ll. 30-34), preferably methyl methacrylate and ethyl acrylate, respectively (see col. 2, ll. 32-34) to which about 0.5 to 2.0% of an aliphatic alcohol is added (see col. 2, ll. 42-43) such as glycerin (see col. 2, ll. 48-52).
Roach further includes a disclosure (see claim 1 at col. 6, ll. 39-40) of methods of making compositions including a more generically described alcohol, the disclosure including percentages that are weight percentages.
Roach does not specifically disclose an embodiment of a polymerization reaction mixture comprising 2.0 wt% of glycerin.
In light of Roach’s further disclosure of a method including a disclosure of weight percentages, one of ordinary skill in the art would have merely exercised ordinary creativity by making the compositions described by Roach including the additive alcohols in the described amounts as weight percentages. Further, in light of the generically described percentages, one of ordinary skill in the art would have merely exercised ordinary creativity by making the compositions described by Roach including the additive alcohols in the described amounts as measured by any type of percentage, including as a weight percentage.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have made the compositions described by Roach including adding glycerin to the monomers in an amount of 2.0% by weight, thereby arriving at the presently claimed invention.

Allowable Subject Matter

Claims 1-4, 6-7, and 13 are allowed.

Response to Arguments

Applicant’s arguments filed Jun. 7, 2022 (herein “Remarks”) have been fully considered and they are persuasive in part.
Applicant argues generally that Roach does not disclose the amounts of glycols and diols recited in claim 1 and that Graham does not disclose the diols recited in claim 12. In light of the amendments of the claims, the rejection under 35 U.S.C. § 102 over Graham and the rejection under 35 U.S.C. § 103 over Gerard and Roach that were set forth in the preceding Office action have been withdrawn.
In light of the amendment of claim 12 and the presentation of new claim 14, new rejections have been set forth above in paragraphs 5-14.



Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR § 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
This action is a final rejection and is intended to close the prosecution of this application.  Applicant's reply under 37 CFR § 1.113 to this action is limited either to an appeal to the Patent Trial and Appeal Board or to an amendment complying with the requirements set forth below.
If applicant should desire to appeal any rejection made by the examiner, a Notice of Appeal must be filed within the period for reply identifying the rejected claim or claims appealed.  The Notice of Appeal must be accompanied by the required appeal fee.
If applicant should desire to file an amendment, entry of a proposed amendment after final rejection cannot be made as a matter of right unless it merely cancels claims or complies with a formal requirement made earlier.  Amendments touching the merits of the application which otherwise might not be proper may be admitted upon a showing of good and sufficient reasons why they are necessary and why they were not presented earlier.
A reply under 37 CFR § 1.113 to a final rejection must include the appeal from, or cancellation of, each rejected claim.  The filing of an amendment after final rejection, whether or not it is entered, does not stop the running of the statutory period for reply to the final rejection unless the examiner holds the claims to be in condition for allowance.  Accordingly, if a Notice of Appeal has not been filed properly within the period for reply, or any extension of this period obtained under either 37 CFR 1.136(a) or (b), the application will become abandoned.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A HUHN whose telephone number is (571)270-7345. The examiner can normally be reached Monday through Friday, 9 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD A HUHN/Primary Examiner, Art Unit 1764